Citation Nr: 1730605	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1990 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction of this matter was subsequently transferred to the RO in Indianapolis, Indiana.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC, in October 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board previously remanded this matter in January 2015 and September 2015 for further evidentiary development.  Pursuant to these remand, the RO scheduled a VA examination and obtained additional medical opinions regarding the etiology of the Veteran's varicose veins.


FINDING OF FACT

The Veteran's varicose veins are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for varicose veins have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

Analysis

Throughout the course of the instant appeal, the Veteran has repeatedly contended that his varicose veins first arose during his active duty service in the Navy.  In his January 2007 claim, the Veteran stated that this condition first became evident in the early 90s and was first treated by his primary care doctor.  In his January 2010 notice of disagreement, he reported that he noticed a slightly elevated lump on his left leg directly behind the knee in 1991 that grew to just over the size of a quarter in diameter.  He indicated at that time that he began to be concerned with this abnormality in 1994.  A review of the Veteran's clinical records indicates that he has related a similar course of events to treatment providers.  For instance, a treatment note from June 2007 includes a note that the Veteran had been experiencing varicose veins for fifteen years.  

As indicated above, the Veteran attended a hearing in October 2014.  At that time, the Veteran again explained that he noticed one or two lumps during active duty service in his leg but had not had any problems with them while he was serving in the Navy.  By 1993, the Veteran stated that these lumps increased in size at which time he sought treatment and was told he had minor varicose veins that were not going to cause him any issues.  He testified that his condition continued to worsen and that he finally underwent a surgical procedure in 2004 to treat his symptoms.  

To evaluate his condition, the veteran was afforded a VA examination in May 2015.  The clinician who conducted this evaluation reported a diagnosis of venous varicosities in the left lower extremity.  However, he ultimately opined that this condition was less likely than not related to the Veteran's active duty service.  In support of this opinion, the VA clinician noted that the Veteran's service treatment records were silent for complaints of varicose veins and that the first instance of any documented complaint of symptoms relating to varicose veins was in 2004.  That clinician provided addendum opinions in November 2015 and April 2016.  In these reports, the VA clinician reiterated that it was less likely than not that the Veteran's varicose veins were related to his active duty service.  He again pointed to the lack of any in-service complaints and noted that the Veteran's separation evaluation included a reportedly normal examination of the Veteran's vascular symptoms.  This clinician also emphasized that the Veteran had reported that he was in good health at that separation examination.  

The Veteran's claims file appears to confirm the VA examiner's description of the documented medical history and the Veteran's service treatment records and the Board agrees that the immediate post-service medical treatment records do not appear to contain reports of symptoms related to varicose veins.  Accordingly, the Board finds that this competent medical opinion is both credible and probative in deciding the Veteran's claim.

However, the Board also notes that medical evidence is not required in each and every claim for service connection.  The United States Court of Appeals for Veterans Claims (Court) clarified that when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony can document a continuity of symptomatology and establish the criteria for service connection.  See Hickson, supra.  Such lay evidence is sufficient to establish a diagnosis of a condition when a layperseon is competent to identify the medical condition.  See Jandreau, supra.  Moreover, the Court has explicitly noted that a lay person may be competent to observe varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309.  

As there is no dispute that the Veteran has had a current diagnosis of varicose veins since the date of his application, the central question rests on the credibility and weight to be assigned to the Veteran's competent lay statements.  As indicated above, the Veteran's separation exam was reportedly silent for complaints of varicose veins and a vascular evaluation was reportedly unremarkable.  As the VA examiner noted, there is no independent documentation of any treatment or complaints of these symptoms appearing in the record until 2014.  However, the Veteran has presented credible testimony with a reasonable and persuasive explanation for the absence of any independent records.  

Specifically, he noted that his in-service lumps did not cause any significant discomfort or worrisome symptoms and that he was told in 1993 that these symptoms would not become a problem for him.  The Board finds persuasive the contention that no immediate post-service treatment records exist relating to this condition when the abnormal lump the Veteran observed did not cause any significant discomfort for many years.  The Veteran also indicated that his varicose veins gradually began to worsen to the point that he eventually needed surgical treatment.  This timeline appears to be corroborated by the Veteran's reports of his medical history to treatment providers, including the June 2007 visit to a private treatment clinic discussed above.  As such, the Board finds that this competent lay testimony is both competent and credible.  

Ultimately, the Board finds that the evidence weighing for and against the Veteran's claim is evenly balanced.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that the criteria for service connection for varicose veins have been satisfied.


ORDER

Service connection for varicose veins is granted




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


